Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 11/04/2021 has been entered. Claims 1-8 are pending. Claims 1-8 have been amended. No claim is added or cancelled. The 101 rejection is withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In addition the applicant argued that Kamiguchi fails to disclose or suggest “cause the application processing of the first server apparatus to be continued until a determination that the timer exceeds the threshold value or the completion notification is received.”
In response to the applicant argument in col. 11, lines 11-18 Kamiguchi teaches for a job requiring transmission of data from the CNC apparatus in response to data transferred from the host computer to the CNC apparatus, even after the data transfer processing is completed, the event of the corresponding application program continues to be active, and the processing of the host computer remains under the control of this application program until responsive data is received from the CNC apparatus.
Therefore, in this section of Kamiguchi it clearly teaches that even after the data transfer processing is completed, the event of the corresponding application program continues to be active until responsive data is received from the CNC apparatus. In addition, the above mapping is corresponding to the “the completion notification is received” limitation since the word or is between the two limitations only one of the limitations should be mapped.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Revanuru et al. (US 20120239730) hereinafter Revanuru in view of Ozeki et al. (US 20110205328) hereinafter Ozeki and further in view of Kamiguchi et al. (US 6338003) hereinafter Kamiguchi. 
Regarding claim 1, Revanuru teaches a first server apparatus (i.e. primary application server, [0064]) implemented in a distributed processing system (i.e. a plurality of high-performance servers, such as server nodes, [0038] and a cluster of one or more high performance computing systems, [0062]) the first server apparatus comprising: one or more processors configured to (i.e. one or more processors, [0047]): create processing status data of middleware held by the first server apparatus as a replication in a second server apparatus implemented in the distributed processing system (i.e. session state is used in the middleware machine platform for storing important user session information. The primary application server creates a primary session state on the server to which the client first connects, and a secondary replica on another server instance in the cluster. The replica is kept up-to-date so that it can be used if the primary application server, for example the server that hosts the servlet, fails, [0064]), wherein the replication is promoted to a master based on removal of the first server apparatus being carried out (i.e. the system can optimize the in-memory session replication process by performing the deserialization step only when the primary application server fails, [0072]), and processing is dispatched to the second server apparatus, thereby continuing processing of the middleware and an application (i.e. to provide failover services for the servlet, 
 However, Revanuru does not explicitly disclose start a timer; iteratively determine whether the timer exceeds a threshold value and a completion notification of takeover processing to the second server apparatus of the middleware is received from the second server apparatus.
However, Ozeki teaches start a timer (i.e. The participation time measurement unit  measures a length of time, [0141]); iteratively determine whether the timer exceeds a threshold value (i.e. the server unit determines whether or not the elapsed time is within the time limit or exceeds the time limit, [0254]) and a completion notification of takeover processing to the second server apparatus of the middleware is received from the second server apparatus (i.e. the takeover-display setting unit outputs a takeover-screen display instruction to the image output control unit so that a message indicating that the takeover processing is currently being performed is shown in a display region for the site A which is a taken-over site, [0148]).
Based on Revanuru in view of Ozeki it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Ozeki to the system of Revanuru in order to improve the ability of identifying which data replication is performed correctly. 
However, Revanuru in view of Ozeki do not explicitly disclose cause the application processing of the first server apparatus to be continued until a determination that the timer exceeds the threshold value or the completion notification is received.
However, Kamiguchi teaches cause the application processing of the first server apparatus to be continued until a determination that the timer exceeds the threshold value or the completion notification is received. (i.e. for a job requiring transmission of data from the CNC apparatus in response to data transferred from the host computer to the CNC apparatus, even after the data transfer processing is completed, the event of the corresponding application 
Based on Revanuru in view of Dixon and further in view of Kamiguchi it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kamiguchi to the system of Ozeki and Revanuru in order to increase capability of data replication without interruption. 

Regarding claim 2, Revanuru does not explicitly disclose one or more processors are configured to end an application process of the first server apparatus after the takeover processing of the middleware and processing of initializing the application at a transfer destination. 
However, Ozeki teaches the application stop determination section ends an application process of the first server apparatus after the takeover processing of the middleware and processing of initializing the application at a transfer destination (i.e. after the takeover from the site A to the site E is completed, the image of the site E is displayed at the sites B, C, and D in the display region having shown the image of the site A. Here, the site E takes over the screen layout used at the site A, [0336]). Therefore, the limitations of claim 2 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 3, Revanuru teaches wherein the one or more processors are configured to, based on the replication of the middleware being created bring the application at a transfer destination into an active standby status in which the application is activated in advance (i.e. the primary application server creates a primary session state on the server to which the client first connects, and a secondary replica on another server instance in the cluster. 

Regarding claim 4, Revanuru teaches one or more processors are configured to perform the takeover processing to the second server apparatus of the middleware (i.e. to provide failover services for the servlet, the primary application server transmits the serialized client's servlet session state to a secondary application server in the cluster, [0083]) and processing of switching a service after an application process of the server apparatus ends (i.e. After the failure, server B becomes the primary application server hosting the servlet session state [0086]).

Regarding claims 5-8, the limitations of claims 5-8 are similar to the limitations of claims 1 and 3. Revanuru further teaches a program that causes a computer (i.e. computer program product, [0091]). Therefore, the limitations of claims 5-8 are rejected in the analysis of claims 1 and 3 above, and the claims are rejected on that basis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AW/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
1/18/2022

/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447